722 N.W.2d 798 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank David MILLER, Defendant-Appellant.
Docket No. 130590. COA No. 267331.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for reconsideration of this Court's July 19, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).